Citation Nr: 0819643	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-34 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to October 
31, 2006.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from January 1, 2007.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to an increased period of temporary total 
evaluation due to treatment for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, to the extent it denied a claim for 
service connection for hepatitis C, and assigned an initial 
30 percent rating for the veteran's PTSD, effective from 
September 2003, and a May 2007 rating decision, to the extent 
it limited a temporary 100 percent rating for hospitalization 
for PTSD through March 1, 2007.  The May 2007 rating decision 
assigned a temporary 100 percent rating because of 
hospitalization for PTSD from October 31, 2006, and a 50 
percent rating from January 1, 2007, with another temporary 
100 percent rating between January 8, 2007 and March 1, 2007.  
An October 2007 rating decision increased the rating for this 
disability to 70 percent, effective from January 1, 2007.  
The veteran has continued the appeal.  The Board has split 
the veteran's increased rating claim into separate issues in 
order to more clearly address the period prior to October 31, 
2006 and after January 1, 2007.

The Board further notes that the veteran has recently 
submitted claims for a total disability rating based on 
individual unemployability (TDIU) and to service connection 
for erectile dysfunction as secondary to medication taken for 
PTSD.  In light of the Board's finding that since December 7, 
2005, his PTSD warrants a 100 percent schedular rating, his 
TDIU claim is now moot.  His erectile dysfunction claim, 
however, is referred to the RO for appropriate action.

The claim for service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to December 17, 2005, the veteran's PTSD was 
manifested by symptoms that more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas, but not total occupational and social impairment.

2.  Since December 17, 2005, the veteran's PTSD has been 
manifested by symptoms that more nearly approximate total 
occupational and social impairment.

3.  At the time of the veteran's April 2008 hearing before 
the Board, the veteran withdrew his claim for an increased 
period of temporary total evaluation due to treatment for 
PTSD from appellate consideration.


CONCLUSIONS OF LAW

1.  Prior to December 7, 2005, the criteria for a 70 percent, 
but not greater, rating for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2007).

2.  Since December 7, 2005, the criteria for a 100 percent 
rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007). 

3.  The criteria for withdrawal of the appeal of the issue of 
entitlement to an increased period of temporary total 
evaluation due to treatment for PTSD have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, service treatment records are also 
associated with the claims folder, as are post-service VA 
medical examination reports and VA treatment records.  The 
Board further notes that the veteran has been provided with 
the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained, or that are not 
adequately addressed in documents or records contained within 
the claims folder.  The veteran has also not indicated any 
intention to provide additional evidence in support of his 
claim, and has not requested that VA assist him in obtaining 
any other evidence.  

In light of the foregoing, the Board finds that VA has 
satisfied its duties to notify and assist with regard to the 
veteran's PTSD.  Further, as he has withdrawn the other 
issue, no discussion of these duties is necessary.

II.  Entitlement to an Increased Initial Rating for PTSD

Background

Service connection for PTSD was established by the June 2004 
rating decision, at which time a 30 percent rating was 
assigned, effective from September 26, 2003.  

A VA treatment record from July 2003 reflects that the 
veteran had a Bachelor of Arts degree and several years of 
experience in business management and proprietorships.

In a December 2003 letter, a readjustment counselor from the 
Biloxi Vet Center in Biloxi, Mississippi indicated that the 
severity of the veteran's PTSD caused significant distress 
and impairment in social, occupational, and interpersonal 
areas of functioning.

A VA treatment record from December 2003 reflects that the 
veteran had a meeting with someone from a casino for possible 
employment in the kitchen or as a painter.  At the end of the 
month, it was noted that the veteran was now employed with 
that local casino as a painter.  

VA PTSD examination in May 2004 revealed that the veteran's 
claims file was reviewed prior to the examination.  The 
veteran stated that he was irritable and that difficulty 
working with people had resulted in his inability to maintain 
long-term employment or maintain his businesses.  He also 
reported some problems with sleep and poor concentration.  He 
also had essentially no meaningful social relationship and 
his only remaining familial relationship was his sister in 
California.  He denied having any active suicidal ideation, 
but was afraid of hurting others due to his agitation.  
Mental status examination revealed that the veteran 
demonstrated good personal hygiene but was somewhat agitated.  
Mood was stated to be anxious and dysphoric, and affect was 
flat.  Thought content was within normal limits.  There was 
no evidence of gross memory loss or impairment.  In the 
assessment, the examiner noted that the veteran met the 
criteria for PTSD.  His symptoms included intrusive memories 
and nightmares, avoidance, diminished interest in previously 
enjoyed activities, detachment from others, difficulty 
sleeping, irritability, concentration problems, 
hypervigilance, and exaggerated startle response.  The 
veteran had also been receiving treatment for depression and 
substance abuse.  The Axis I diagnosis was PTSD, chronic, 
rule out polysubstance abuse.  The veteran was assigned a 
global assessment of functioning (GAF) scale score of 50.  

In her discussion, the examiner again noted that the veteran 
had reported significant problems with interacting with 
others, and that this had resulted in difficulty maintaining 
employment and caused the loss of businesses and his 
marriage.  It was the opinion of the examiner that at this 
time, the veteran's symptoms appeared to fall in the moderate 
to severe range.  

VA treatment records for the period of December 2004 to 
September 2007 reflect that in December 2004, the veteran was 
noted to be currently homeless and unemployed.  He had been 
employed as a marketing directory for an insurance company 
until November 1, 2004.  The veteran stated that his 
depression had worsened.  The Axis I diagnosis was PTSD, 
chronic, and alcohol and cocaine abuse in remission.  The 
veteran was assigned a GAF of 55.  In March 2005, the Axis I 
diagnosis included chronic PTSD and the veteran was assigned 
a GAF of 55.  

A December 7, 2005, VA treatment record reflects that the 
veteran was reportedly having problems with depression, 
attention, concentration, and memory lapses.  He had also 
reportedly opened an insurance business in Mississippi with a 
partner four days before Katrina hit.  His residence was part 
of the office building.  He stated that he had lost 
everything and was now at the Salvation Army, wearing clothes 
that had been given to him.  Although the veteran was noted 
to be alert and adequately groomed, his affect was 
constricted, his mood was mildly to moderately distressed and 
depressed, and he was feeling somewhat hopeless and helpless.  
The assessment included chronic, relapsing PTSD, and 
recurrent, moderate major depression, and the veteran was 
assigned a GAF of 45.  In May 2006, the veteran noted that he 
continued to have problems with sleep, memory, irritability, 
and concentration.  He also occasionally experienced some 
suicidal ideation.  The Axis I diagnosis included PTSD, and 
the veteran was assigned a GAF of 50.  

At the beginning of November 2006, the veteran reported that 
his partner had started to use drugs and that they had gotten 
into a physical confrontation.  He further stated that he had 
just walked away from a very high paying job, but did not 
indicate the name of the company.  His symptoms of PTSD were 
reportedly worse.  The examiner noted that the veteran had 
been homeless intermittently for the last 2 years.  His most 
recent position was with Gulf State Insurance Group, where he 
was a marketing executive.  Since then, he had been 
unemployed.  The Axis I diagnosis included PTSD, and the 
veteran was assigned a GAF of 21.  

A VA hospital discharge summary from the end of December 2006 
reflects an Axis I diagnosis that included PTSD.  His GAF at 
this time was 21.

A VA hospital discharge summary from March 2007 reflects that 
the veteran reported numerous and worsening symptoms of PTSD.  
The diagnosis included PTSD and that his problems included 
isolation and unemployment.  The veteran was assigned a GAF 
of 44.  

VA PTSD examination in September 2007 revealed that the 
veteran again reported increased symptoms of PTSD.  These 
symptoms reportedly included auditory and visual 
hallucinations.  The veteran was also noted to be delusional 
and undergoing persecutory ideation.  He also reported being 
homeless for the previous eight years and was currently doing 
some work through a program at a recreation center.  His last 
full time position was approximately nine or ten years ago, 
when he worked in marketing for a company.  Mental status 
examination revealed hat the veteran's mood was depressed and 
that his affect was appropriate to content.  Memory was 
grossly intact and insight and judgment were adequate.  The 
veteran reported suicidal ideation but denied intent.  The 
Axis I diagnosis was chronic PTSD, and the veteran was 
assigned a GAF of 45.  The examiner stated that he believed 
that the veteran's symptoms were severe and had persisted for 
many years.  The GAF rating was noted to be based solely on 
the veteran's PTSD symptomatology.  The veteran was also 
noted to have considerable isolation.  No impairment in 
thought processing or communication was noted.  The examiner 
also found that the veteran was depressed and had some 
psychotic features that appeared to be unrelated to his PTSD.

At the veteran's hearing before the Board in April 2008, the 
veteran contended that his symptoms of PTSD prevented him 
from obtaining and maintaining employment, and that he 
experienced suicidal ideation and depression.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when service connection has been in effect 
for many years, the primary concern for the Board is the 
current level of disability.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Here, the focus for adjudicating the claim 
for a higher initial rating for PTSD is on the evidence since 
the establishment of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Staged ratings may be assigned if 
the severity of the disability changes during the relevant 
rating period.  

The applicable rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

Under the Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) (DSM-IV), GAF scores of 51 to 60 
generally reflect some moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

After a review of the evidence of record, the Board finds 
that prior to December 7, 2005, the veteran's PTSD was 
manifested by symptoms that more nearly approximated 
occupational and social impairment, with deficiencies in most 
areas, due to symptoms of depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships, as required for a 70 percent disability 
rating.  While the evidence from May 2004 VA PTSD examination 
revealed that the veteran maintained good personal hygiene 
and had some history of employment as of November 1, 2004, it 
otherwise indicated an anxious and dysphoric mood, flat 
affect, depression, intrusive memories and nightmares, 
avoidance, diminished interest in previously enjoyed 
activities, detachment from others, difficulty sleeping, 
irritability, concentration problems, hypervigilance, and 
exaggerated startle response.  The veteran was also assigned 
a GAF of 50, which represents serious psychiatric symptoms or 
serious social and industrial impairment, and while there was 
some evidence of employment as of November 2004 and the 
veteran was assigned a GAF of 55 in December 2004 and March 
2005, sustained improvement was not shown and his depression 
was actually noted to have worsened.  For these reasons, the 
Board finds that the criteria for a higher initial disability 
rating of 70 percent for the veteran's PTSD have been met for 
the period prior to December 7, 2005.  38 C.F.R. § 4.130.  

The Board further finds that, for the period prior to 
December 7, 2005, the veteran's PTSD did not more nearly 
approximate total occupational and social impairment, as 
required for a 100 percent disability rating.  The veteran's 
PTSD was not manifested by symptoms of gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130.  

However, a December 7, 2005, VA treatment record reflects 
that the veteran was reportedly having problems with 
depression, attention, concentration, and memory lapses, had 
been living at the Salvation Army since Hurricane Katrina had 
destroyed his business/residence, and was assigned a GAF of 
45.  In May 2006, the veteran noted that he continued to have 
problems with sleep, memory, irritability, and concentration, 
occasionally experienced some suicidal ideation, and was 
assigned a GAF of 50.  At the beginning of November 2006, the 
veteran reported that his symptoms of PTSD were worse.  He 
also noted that he had not held any employment since his 
position as a marketing executive, and was assigned a GAF of 
21.  In addition, the record reflects that the veteran 
received a GAF of 21 in December 2006, 44 in March 2007, and 
45 at the time of his VA PTSD examination in September 2007, 
at which time the examiner concluded that the veteran's 
symptoms of PTSD were severe.  

Therefore, giving the veteran the benefit of the doubt, the 
Board finds that the veteran's symptoms of PTSD demonstrated 
serious social and occupational impairment that prevented the 
veteran from obtaining and maintaining employment as of 
December 7, 2005, and that accordingly, a 100 percent rating 
for total social and occupational impairment as a result of 
this service-connected disability is warranted effective from 
that date.

III.  Entitlement to an Increased Period of Temporary Total 
Evaluation due to Treatment for PTSD

At the time of the April 2008 hearing before the Board, the 
veteran indicated his desire to withdraw from appeal his 
claim for an increased period of temporary total evaluation 
due to treatment for PTSD.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  The veteran has properly withdrawn his 
appeal as to the issues of entitlement to an increased period 
of temporary total evaluation due to treatment for PTSD and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  As such, the Board does not 
have jurisdiction to review the appeal as to this issue and 
it is dismissed.


ORDER

Prior to December 7, 2005, entitlement to a 70 percent, but 
not greater, evaluation for PTSD is granted, subject to the 
criteria governing the payment of monetary benefits.

Effective December 7, 2005, entitlement to a 100 percent 
evaluation for PTSD is granted, subject to the criteria 
governing the payment of monetary benefits.  

The veteran's appeal as to the issue of entitlement to an 
increased period of temporary total evaluation due to 
treatment for PTSD is dismissed.

REMAND

With respect to the remaining issue of entitlement to service 
connection for hepatitis C, the record reflects evidence of a 
current disability, the veteran has reported receiving a 
tattoo during service and being subjected to open wounds and 
bleeding during combat conditions, and the record reflects 
that the veteran was the recipient of the Combat Infantryman 
Badge.  Risk factors for hepatitis C include intravenous drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA Letter 211B (98-110), November 30, 1998.  The Board 
further notes that in this instance, the risk factor of 
accidental exposure while a health care worker is similar to 
the veteran's claim of exposure to bloody fluids and the 
blood of wounded during combat.  Accordingly, the Board finds 
that an additional effort should be made to afford the 
veteran an appropriate examination to determine whether it is 
at least as likely as not that his hepatitis C is related to 
the risk factors the veteran was subjected to during active 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should also be afforded 
an appropriate examination to determine 
the nature and etiology of his 
hepatitis C.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  If hepatitis C is 
found to be present, the examiner 
should thoroughly review the veteran's 
history of risk factors associated with 
hepatitis C (prior to, during, and 
after service), such as his claimed 
receipt of a tattoo during service and 
exposure to bloody fluids and the blood 
of wounded during combat, and render an 
opinion as to whether it is at least as 
likely as not that he contracted 
hepatitis C during service.  The 
examiner should provide a complete 
rationale with respect to his or her 
opinion.  

2.  Readjudicate the claim on appeal, 
with due consideration of 38 U.S.C.A. 
§ 1154 (West 2002).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


